Name: Commission Regulation (EC) No 2229/1999 of 20 October 1999 amending Regulation (EC) No 1667/98 increasing to 572 550 tonnes the quantity of barley held by the Swedish intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: Europe;  plant product;  trade policy;  trade;  cooperation policy
 Date Published: nan

 EN Official Journal of the European Communities 21. 10. 1999L 271/18 COMMISSION REGULATION (EC) No 2229/1999 of 20 October 1999 amending Regulation (EC) No 1667/98 increasing to 572 550 tonnes the quantity of barley held by the Swedish intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Regulation (EC) No 1253/ 1999 (2), and in particular Article 5 thereof, Whereas: (1) Commission Regulation (EEC) No 2131/93 (3), as last amended by Regulation (EC) No 39/1999 (4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies; (2) Commission Regulation (EC) No 1667/98 (5), as last amended by Regulation (EC) No 2050/1999 (6), opened a standing invitation to tender for the export of 439 595 tonnes of barley held by the Swedish intervention agency; whereas, Sweden informed the Commission of the intention of its intervention agency to increase by 132 955 tonnes the quantity for which a standing in- vitation to tender for export has been opened; whereas the total quantity of barley held by the Swedish interven- tion agency for which a standing invitation to tender for export has been opened should be increased to 572 550 tonnes; (3) this increase in the quantity put out to tender makes it necessary to alter the list of regions and quantities in store; whereas Annex I to Regulation (EC) No 1667/98 must therefore be amended; (4) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1667/98 is hereby amended as follows: 1. Article 2 is replaced by the following: Article 2 1. The invitation to tender shall cover a maximum of 572 550 tonnes of barley to be exported to all third coun- tries with the exception of the United States of America, Canada and Mexico. 2. The regions in which the 572 550 tonnes of barley are stored are stated in Annex I to this Regulation. 2. Annex I is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publica- tion in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1.7.1992, p. 21. (2) OJ L 160, 26.6.1999, p. 18. (3) OJ L 191, 31.7.1993, p. 76. (4) OJ L 5, 9.1.1999, p. 64. (5) OJ L 211, 29.7.1998, p. 17. (6) OJ L 255, 30.9.1999, p. 13. EN Official Journal of the European Communities21. 10. 1999 L 271/19 ANNEX ANNEX I (tonnes) Place of storage Quantity Ã ttersta 7 584 BrÃ ¤nnarp 2 624 Broddbo 1 5 997 Broddbo 2 6 076 DjurÃ ¶n 112 474 Ervalla 934 Falun 878 Fammarp 19 046 Funbo-LÃ ¶vsta 6 579 Gamleby 2 835 GÃ ¥rdsjÃ ¶ 2 565 GÃ ¤vle 10 847 Gimo 23 901 Gistad 3 761 GullspÃ ¥ng 2 391 Halmstad (EngstrÃ ¶ms) 4 659 HÃ ¤stholmen 5 089 Helsingborg 37 526 Hova 12 981 Kalmar 15 738 Karlshamn 87 536 Katrineholm 2 068 KÃ ¶ping 24 064 Laholm 2 737 Mariestad 1 956 MjÃ ¶lby 1 804 Moraby 1 637 Motala 2 807 NorrtÃ ¤lje 10 014 Ormesta 17 988 Ã sterbybruk 10 878 OtterbÃ ¤cken 4 075 Rimforsa 21 449 RÃ ¶k 4 994 Signestorp 2 672 Simonstorp 5 022 Skivarp 9 415 SÃ ¶rÃ ¥ker 13 053 Stallarholmen 2 062 Stavreviken 1 479 Stockholm (Kvarnholmen) 29 957 Tjustorp 9 879 VÃ ¤rnamo 5 742 Velanda 10 780 Vimmerby 3 997